248 Ind. 422 (1967)
234 N.E.2d 499
STATE OF INDIANA
v.
HADDEN.
No. 0-837.
Supreme Court of Indiana.
Filed September 20, 1967.
*423 Leroy Hadden, pro se.
PER CURIAM.
On July, 1967, the petitioner filed with the Clerk of this Court a petition for a writ of mandamus directed to the "District Court" for Lake County, Crown Point, Indiana, and a pauper's oath. It appears that on or about February 3, 1966, the "Chief Deputy" of Lake County, Crown Point, Indiana, placed a warrant detainer against petitioner for "uttering a forged instrument." At the time the warrant detainer was issued petitioner was incarcerated in the Federal penetentiary at Sandstone, Minnesota. Petitioner further alleges that he filed a motion for speedy trial on or about April 25, 1966, in the "District Court" for Lake County, Crown Point, Indiana.
The basis of petitioner's contention is that the delay in his being brought to trial violates the requirement that he be brought to trial speedily unless the delay be caused by his own acts. Petitioner alleges that extradition would have been possible, and therefore there is no reason for delay on the part of the State.
However, the general rule is that delay caused by the prisoner being imprisoned in another jurisdiction is not a violation of a constitutional right to a speedy trial. 21 Am. Jur, 2d, Criminal Law, 250, and this has been held to be true even where the State authorities have failed to request the delivery of the accused to the state court. 22A C.J.S., Criminal Law, § 472 (2)b, Note 79, and certiorari has been denied by the United States Supreme Court on a case in which this point was in question. State of Minnesota v. Jerry Alvin Hall, 266 Minn. 74, 123 N.W.2d 116 (1963), cert, den. (1964), 375 U.S. 978. 11 L.Ed. 423 (1964).
The petition is denied.